                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMIL COOPER,                                   :
         Plaintiff                              :
                                                :             No. 1:17-cv-02064
               v.                               :
                                                :             (Judge Kane)
LIEUTENANT SHERMAN, et al.,                     :
         Defendants                             :

                                      MEMORANDUM

       Before the Court is the above-captioned action, in which Plaintiff Jamil Cooper

(“Plaintiff”), has asserted claims under 42 U.S.C. § 1983 against several Department of

Corrections (“DOC”) employees at the State Correctional Institution Rockview, in Bellefonte,

Pennsylvania (“SCI-Rockview”), for violating Plaintiff’s constitutional rights when Defendants

allegedly issued Plaintiff a misconduct in retaliation for Plaintiff filing grievances and conspired

to find him guilty of the misconduct. (Doc. No. 1.) Presently pending before the Court are:

Plaintiff’s four (4) motions to compel discovery (Doc. Nos. 19, 23, 34, 41); Plaintiff’s motion for

an extension of time to file a third motion to compel (Doc. No. 32); Plaintiff’s motion to stay

discovery and appoint counsel (Doc. No. 29); and a motion for an extension of time to complete

discovery (Doc. No. 39); and Defendants’ motion to extend the dispositive motion deadline

(Doc. No. 49). All motions have been briefed and are ripe for disposition.

I.     BACKGROUND

       On November 8, 2017, the Court received and docketed Plaintiff’s complaint. (Doc. No.

1.) Service of the complaint was ordered on the within-named Defendants on December 21,

2017. (Doc. No. 11.) On February 21, 2018, Defendants filed an answer to the complaint with

affirmative defenses. (Doc. No. 16.) Pursuant to the Court’s November 13, 2017 Standing

Practice Order (Doc. No. 4), discovery was to be completed within six (6) months from
the date that Defendants filed their answer to the complaint, on August 21, 2018. On April 10,

2018, Defendants moved to depose Plaintiff (Doc. No. 18), and were granted permission to do

so. (Doc. No. 22).

       On April 16, 2018, Plaintiff filed his first motion to compel discovery (Doc. No. 19),

seeking the production of certain video recordings by Defendants (Doc. No. 21). Plaintiff avers

that he served Defendants with a discovery request on February 28, 2018 to review video footage

from SCI-Rockview security cameras on two specific dates. (Id. at 21 at 2, 11, 12.) Plaintiff

claims that despite this he has not received a response from Defendants. (Id. at 2.) On May 3,

2018, Defendants filed a brief in opposition (Doc. No. 24), claiming that they are not in receipt

of Plaintiff’s February 28, 2018 discovery request to review video footage. (Id.) Rather,

Defendants provide that they received a request for production of documents dated March 9,

2018, wherein Plaintiff sought the production of personal grievance and misconduct files related

to individual Defendants, but not of video footage. (Id.) Defendants state that while they did not

receive Plaintiff’s February 28, 2018 video requests, they received an April 1, 2018 letter from

Plaintiff requesting that Defendants respond to the February 28 video requests within five days.

(Id.) Defendants received this letter on April 18, 2018 and responded the same day, indicating

that they were not in receipt of the February 28 video requests. (Doc. No. 24-4 at 2.)

Accordingly, because Defendants claim that they were never served with the February 28 video

requests, Defendants argue that Plaintiff’s motion to compel (Doc. No. 19), should be denied

(Doc. No. 24 at 5). Plaintiff indicates that he again served a copy of the February 28 video

requests on April 28, 2018. (Doc. No. 30.) It appears that while Defendants may not have

initially received the February 28, 2018 video request, they are now in receipt of the same. (Doc.

No. 37 at 2.)



                                                 2
       On April 26, 2018, Plaintiff filed a second motion to compel discovery (Doc. No. 23),

seeking the production of “business records” from Defendants. Specifically, Plaintiff seeks “any

logs, lists, grievances or other documentation reflecting inmate abuse” or “other documentation

evidencing reprimandation [sic] or suspension” against Defendants Sherman, Pilosi, and Weller.

(Doc. No. 25-1 at 2, 3.) Defendants oppose this motion on the basis that the requested

documents are not “within the possession, custody, or control of the individual defendants named

in this litigation.” (Doc. No. 31 at 2.) Moreover, Defendants argue that many of the documents

requested are not maintained in a searchable manner by the name of an individual Defendant,

but, rather, are searchable only by reviewing individual inmate files, which would be unduly

burdensome and outweigh any likely benefit. (Id. at 2, 3.) Defendants ultimately state that they

do not possess any documents that are responsive to Plaintiff’s requests. (Doc. No. 31-2 at 2-

16.)

       Plaintiff’s next motion requests that the Court stay discovery and appoint Plaintiff

counsel in light of the current discovery disputes. (Doc. No. 29.) Defendants do not oppose this

motion although they do oppose a stay of the discovery deadline on the basis that it is

unnecessary. (Doc. No. 33.) Plaintiff next filed a motion for an extension of time to file a

motion to compel (Doc. No. 32), arguing that he received an empty envelope in which he

presumes Defendants sent to him their responses/objections to his discovery sent to Defendant

Wetzel. (Id.) On June 15, 2018, Plaintiff filed his third motion to compel (Doc. No. 34),

wherein he seeks an order compelling Defendant Wetzel to produce “any logs, lists, grievances

or other documentation reflecting harassment or abuse that was filed against [D]efendant

Sherman” as well as “logs, lists, 121 forms, grievances or other documents reflecting harassment

or inmate abuse” that were filed against Defendants Thompson, Weller, and Pilosi. (Doc. No.



                                                3
35-1 at 2, 3.) Defendants’ oppositional brief provides that while they have asserted appropriate

objections, they have “clearly stated that responsive documents do not exist.” (Doc. No. 37 at 6;

37-2, Ex. B at 2-10.)

       On July 20, 2018, Plaintiff filed a motion for an extension of time in which to complete

discovery (Doc. No. 39), as a result of the outstanding discovery disputes described supra. On

August 21, 2018, Plaintiff filed his fourth motion to compel responses from Defendants Wetzel

and Garman. (Doc. No. 42.) Plaintiff maintains that many of the responses provided by

Defendants Wetzel and Garman are incomplete and evasive. (Id.) Defendants oppose this

motion to compel, arguing that their responses were not evasive. (Doc. No. 43.) While

Defendants argue that their responses were not evasive, Defendants appear to supplement their

responses within their brief in opposition to many of Plaintiff’s discovery requests. (Id.)

       The most recent filing appearing on the docket and addressed by the Court in this

Memorandum is Defendants’ motion to extend the time for filing dispositive motions (Doc. No.

44), in which they request that the Court extend the dispositive motions period pending the

disposition of the numerous discovery disputes (id.).

II.    DISCUSSION

       A.      Motion to Appoint Counsel

       Plaintiff seeks the appointment of counsel given the numerous discovery disputes among

the parties. (Doc. No. 29.) Plaintiff claims that in light of the likelihood of conflicting testimony

and his inability to successfully engage in the discovery process and to prosecute this matter, the

appointment of counsel is warranted. (Id.) Although prisoners have no constitutional or

statutory right to the appointment of counsel in civil cases, district courts have broad

discretionary power to appoint counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1).



                                                  4
Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). In Tabron v. Grace, the Third

Circuit developed a non-exhaustive list of factors to aid district courts in determining whether to

appoint counsel for such litigants. Tabron v. Grace, 6 F.3d 147, 155-57 (3d Cir. 1993). Such

factors include: the plaintiff’s ability to present his case; the complexity of the legal and

discovery issues in the case; the amount of factual investigation that will be required; the

necessity of expert witnesses; and whether “witness credibility is a key issue.” Id. Additionally,

“[a]s a threshold matter, a district court must assess whether the claimant’s case has some

arguable merit in fact and law.” Montgomery, 294 F.3d at 498-99 (citing Tabron, 6 F.3d at 155).

Finally, “[t]he plaintiff’s ability to present a case is ‘[p]erhaps the most significant’ consideration

and depends on factors such as ‘the plaintiff’s education, literacy, prior work experience, and

prior litigation experience . . . along with a plaintiff’s ability to understand English . . . [and] the

restraints placed upon a prisoner plaintiff by confinement.’” Nunuez v. Wetz, Civ. No. 14-cv-

0727, 2017 WL 4698092, at *1 (M.D. Pa. Oct. 19, 2017) (citing Montgomery, 294 F.3d at 501).

        In the case at bar, the Tabron factors do not warrant appointing counsel at this time.

Plaintiff has the apparent ability to read, write, and understand English, as well was the ability to

litigate this action pro se, for he has already filed a complaint, numerous discovery motions, and

a motion to appoint counsel. While Plaintiff urges the Court to appoint counsel because of his

difficulty in obtaining discovery from Defendants, the Court notes that Plaintiff appears to be

actively and effectively pursuing discovery in this matter, and has demonstrated the ability to

investigate, prepare, and present comprehensible arguments. Moreover, the Court concludes that

the legal issues in this case are not complex, and that this Court’s duty to construe pro se

pleadings liberally, Riley v. Jeffes, 77 F.2d 143, 147-48 (3d Cir. 1985), coupled with Plaintiff’s

apparent ability to litigate this action, militate against the appointment of counsel at this time.



                                                    5
Accordingly, the Court declines to appoint counsel for Plaintiff, however, in the event that future

proceedings demonstrate the need for counsel, the Court may consider this matter either sua

sponte or upon a motion properly filed by Plaintiff.

         B.     Motions to Compel Discovery

         Federal Rule of Civil Procedure 26(b)(1) defines both the scope and limitations

governing the use of discovery in a federal civil action:

                Parties may obtain discovery regarding any nonprivileged matter
                that is relevant to any party’s claim or defense and proportional to
                the needs of the case, considering the importance of the issues at
                stake in the action, the amount in controversy, the parties’ relative
                access to relevant information, the parties’ resources, the
                importance of the discovery in resolving the issues, and whether
                the burden or expense of the proposed discovery outweighs its
                likely benefit. Information within this scope of discovery need not
                be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 26(b)(1) provides for a broad scope of discovery. As a

consequence, courts often – and appropriately – apply liberal treatment to discovery rules. See,

e.g., Clements v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D. Pa. 2014) (citing

Great W. Life Assurance Co. v. Levithan, 152 F.R.D. 494, 497 (E.D. Pa. 1994)). Nonetheless, a

“valid claim[] of relevance or privilege” operates to restrict a court’s otherwise broad discretion

under Rule 26(b)(1). McConnell v. Canadian Pac. Realty Co., 280 F.R.D. 188, 192-93 (M.D. Pa.

2011).

         A party who has received evasive or incomplete discovery responses may seek a court

order compelling disclosures or discovery of the materials sought. Fed. R. Civ. P. 37(a). “The

moving party must demonstrate the relevance of the information sought to a particular claim or

defense.” Montanez v. Tritt, Civ. No. 14-1362, 2016 WL 3035310, at *2 (M.D. Pa. May 26,

2016). “The burden then shifts to the opposing party, who must demonstrate in specific terms



                                                 6
why a discovery request does not fall within the broad scope of discovery or is otherwise

privileged or improper.” Id. (citing Goodman v. Wagner, 553 F. Supp. 255, 258 (E.D. Pa.

1982)).

          It is well established that rulings concerning the proper scope of discovery and the extent

to which discovery may be compelled are within the Court’s discretion. See Wisniewski v.

Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). The Court’s decision regarding the

conduct of discovery, including whether to compel disclosure, will be disturbed only on a

showing of an abuse of discretion. See Marroquin-Manriquez v. INS, 699 F.2d 129, 134 (3d Cir.

1983).

          In Plaintiff’s first motion to compel, he seeks to review video footage from specific SCI-

Rockview cameras from May 31, 2017 and June 1, 2017. (Doc. No. 21 at 11, 12.) It does not

appear that Defendants responded to this request aside from defense counsel’s initial April 18,

2018 letter to Plaintiff indicating that Defendants were not in receipt of the February 28, 2018

video requests. (Doc. No. 24-4 at 2.) Defendants advised Plaintiff that he would receive

objections from counsel because the video footage is not within the “possession, custody, or

control of the named defendants.” (Id.) The April 18, 2018 letter also states that counsel would

object to providing video footage to Plaintiff because such footage is confidential and protected

by official information privilege. (Id.) However, as of June 29, 2018, it appears that Defendants

are in receipt of Plaintiff’s initial February 28, 2018 video requests and indicate that they would

respond to the same, “presumably resolving the motion to compel.” (Doc. No. 37 at 2.) To date,

Plaintiff has not renewed this motion to compel.

          It is unclear whether Plaintiff has had the ability to review the video footage as requested

in his February 28, 2018 discovery request. However, because Plaintiff’s motion to compel



                                                   7
(Doc. No. 19), was served prior to Defendants ever receiving Plaintiff’s original discovery

requests, the Court cannot compel Defendants to respond to a request they never received. See,

e.g., McAllister v. Weikel, No. 1:12-cv-2273, 2015 WL 3953048, at *4 (M.D. Pa. June 29,

2015). Consequently, the Court will deny this motion to compel. (Doc. No. 19.) However, in

light of Plaintiff’s pro se status, and given the ambiguity of the current record before the Court,

Plaintiff will be granted the opportunity to re-serve this motion to compel should parties fail to

resolve the aforementioned issues.1

       Plaintiff’s second motion to compel seeks the production of “logs, lists[,] grievances or

other documentation reflecting inmate abuse” and business records “evidencing reprimandation

[sic] or suspension” against Defendants Pilosi, Weller, and Sherman. (Doc. Nos 23, 25-1.)

Plaintiff maintains that the responses he received are evasive and incomplete. (Doc. No. 25 at 4.)

Defendants responded to request 1, 2, and 4 by stating that while they do not have possession,

custody, or control of any grievance files of any other inmate other than those generated by

Plaintiff, Defendants Sherman, Pilosi, and Weller are not aware of any grievances or other

complaints of inmate abuse or coercion filed against them. (Doc. No. 31-2 at 4-10.) Defendants

further attach a declaration of Assistant Chief Grievance Officer Keri Moore who declares that

“[p]ursuant to a discovery request seeking any grievances reflecting inmate abuse or coercion,

filed against [Defendants] Sherman, [] Weller, and [] Pilosi, I conducted a search of the

Automated Grievance Tracking System, from January 1, 2017 to present, and was unable to



1
  While Defendants appear to have forecasted in an April 18, 2018 letter to Plaintiff that they
would object to producing the videos because it is not within the possession, custody, or control
of the individually named Defendants, the Court cautions Defendants that such an objection will
not be sustained by the Court. See Grigsby v. Munguia, No. 2:14-cv-0789, 2015 WL 3442344 at
*4 (E.D. Cal. May 27, 2015). Additionally, it appears that Plaintiff would be entitled to review
the video footage. See Pew v. Harris, No. , 2017 WL 1329465, at *8 (compelling defendants to
provide prisoner-plaintiff video coverage from security camera for his review).
                                                  8
locate any grievance filed against these individuals related to those issues.” (Doc. No. 31-3 at 5,

6.) Similarly, in response to request 3, which requests “any misconduct appeals from inmates

alleging that Defendant Pilosi failed to comply with Department of Corrections policy[,]”

Defendant Pilosi maintains that she does not possess or have access to any misconduct appeal

filed by any other inmate because that information is in the possession of the DOC, but that she

obtained Plaintiff’s misconduct appeal. (Id. at 8.) She also responds that she is not aware of any

misconduct appeal alleging that she failed to follow DOC policy. (Id.) Defendants further

object to the relevance of these requests. (Id. at 4, 6, 8.)

        Plaintiff’s request for any logs, lists, grievances, or other documentation reflecting inmate

abuse against Defendants Sherman, Pilosi, and Weller, as well as misconduct appeals, do not

pertain to the instant allegations, and the requested information would presumably include

confidential information of other inmates. Beyond the apparent privacy concerns surrounding

the releasing information about other inmates, such a request is overbroad and unduly

burdensome. See McAllister, 2015 WL 3953048, at *3. Because Plaintiff failed to sustain his

burden of proving the relevance of this requested information, Plaintiff’s motion to compel will

be denied as to requests 1 through 4. Moreover, despite Defendants’ objections, they appear to

have supplied an answer to Plaintiff’s requests, including a declaration from Keri Moore that

such documents do not exist. (Doc. No. 31-3 at 5, 6.) Accordingly, Defendants cannot produce

what does not exist. See Amfosakyi v. Frito Lay, No. 1:11-cv-651, 2011 WL 5593133, at *3

(M.D. Pa. Nov. 17, 2011) (providing that “[i]t is clear that the [C]ourt cannot compel the

production of things that do not exist. Nor can the [C]ourt compel the creation of evidence by

the parties who attest that they do not possess the material sought by an adversary in litigation”).




                                                   9
          In requests 5 through 7, Plaintiff requests any “logs, lists, business records, or other

documentation” of Defendants Weller, Pilosi, and Sherman “evidencing reprimandation [sic] or

suspension for engaging in conduct not condoned” by the DOC. (Doc. No. 31-2 at 11-16.)

Defendants respond that they do not “possess or have access to any confidential personnel file as

this information is in the possession, custody, or control of the “[DOC].” (Id. at 12, 14, 16.)

Defendants further provide that they are “not aware of any reprimand or suspension related to

engaging in conduct not condoned by the [DOC].” (Id.)

          Documents are deemed to be within a party’s “‘possession, custody, or control’ if the

party has actual possession, custody or control, or has a legal right to obtain the documents on

demand.” Dixon v. Williams, No. 4:13-cv-02762, 2016 WL 631356, at *3 (M.D. Pa. Feb. 17,

2016) (quoting In re Bankers Tr. Co., 61 F.3d 465, 469 (6th Cir. 1995) (citing Resolution Tr.

Corp. v. Deloitte & Touche, 145 F.R.D. 108, 110 (D. Colo. 1992)); see also 7 James

Wm. Moore, et al., Moore’s Federal Practice, § 34.14[2][b] (“The term ‘control’ is broadly

construed.”). Specifically, control is defined as “the legal right, authority, or ability to obtain

upon demand documents in the possession of another.” Dixon, 2016 WL 631356, at *3 (quoting

Florentia Cont. Corp. v. RTC, No. 92 Civ. 1188, 1993 WL 127187, at *3 (S.D.N.Y. Apr. 22,

1993)).

          While it appears that Defendants Weller, Pilosi, and Sherman maintain that they are not

aware of any reprimand or suspension related to engaging in conduct not condoned by the DOC,

Defendants have the authority and ability to obtain, upon demand from the DOC, their specific

personnel files that would confirm the same. See Grigsby v. Munguia, No. 2:14-cv-0789, 2015

WL 3442344 at *4 (E.D. Cal. May 27, 2015) (recognizing that while named defendants in action

were correctional officers employed by prison, and prison itself was not a named defendant in



                                                    10
the action, the individual defendants employed by the prison have the general ability to obtain

documents from prison by requesting them). Accordingly, Plaintiff’s second motion to compel

(Doc. No. 23), will be granted insofar as Defendants Weller, Pilosi, and Sherman will be directed

to supplement their responses to requests 5 through 7 within thirty (30) days, to provide any

further responsive information after reviewing their respective personnel file.

       In requests 1, 2, 3, and 5 of Plaintiff’s third motion to compel (Doc. No. 34), Plaintiff

seeks Defendant Wetzel to produce “any logs, lists, grievances or other documentation reflecting

harassment or abuse that was filed against [D]efendant Sherman” as well as “logs, lists, 121

forms, grievances or other documents reflecting harassment or inmate abuse” that were filed

against Defendants Thompson, Weller, and Pilosi. (Doc. No. 35-1 at 2, 3.) These requests are

nearly identical to Plaintiff’s second requested documents, with the exception of Plaintiff adding

the term “harassment.” Id. Request 4 is similar to Plaintiff’s second discovery request 3.

(Compare Doc. No. 37-2 at 7, with Doc. No. 31-2 at 7.) For the same reasons that Plaintiff’s

second motion to compel should be denied, the Court will deny requests 1 through 5 of

Plaintiff’s third motion to compel. The Court again notes that despite Defendants’ objections to

these requests, they do provide, via the Declaration of Keri Moore, that a search of the automated

grievance tracking system was conducted and no grievances were located against these

Defendants related to the issue of harassment. (Doc. No. 37-3 at 2, 3.) Again, Defendants

cannot produce what does not exist. See Amfosakyi, 2011 WL 5593133, at *3.

       Requests 6 through 8 are identical to requests 5 through 7 made in Plaintiff’s second

motion to compel. Because the Court is directing Defendants to supplement their responses to

requests 5 through 7 of Plaintiff’s second motion to compel, and because requests 6 through 8 of




                                                11
Plaintiff’s third motion to compel are identical, the Court will deny these requests as

duplicative.2

       Plaintiff’s fourth and final motion to compel (Doc. No. 41), seeks Defendant Wetzel and

Defendant Garman to provide more specific responses to certain interrogatory requests,

claiming, for instance, that Defendants’ vague references to DOC policies fails to provide

Plaintiff with the precise page and or section to which Defendants refer, thereby placing an

undue burden on Plaintiff to have to comb through the policies. (Doc. No. 42 at 3.) From a

review of Defendants’ oppositional brief (Doc. No. 43), it appears that Defendants provide

supplemental responses to the specific requests that Plaintiff sought this Court to compel a more

direct answer. (Id.) Accordingly, Plaintiff’s fourth motion to compel will be denied as moot.

       C.       Motions to Extend Discovery and Dispositive Motions Deadlines

       Plaintiff seeks a stay and/or an extension of the discovery deadline (Doc. Nos. 29, 39),

and Defendants seek an extension of the dispositive motions deadline (Doc. No. 49). Given that

the discovery deadline has already passed, the Court will not stay the discovery deadline.

Rather, the Court will grant the motions to extend both the discovery and dispositive motions

deadlines as follows. The discovery deadline will be extended to November 26, 2018 and the

dispositive motion deadline will be extended to December 28, 2018.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s first motion to compel (Doc. No. 19), will be

denied; Plaintiff’s second motion to compel (Doc. No. 23), will be granted in part and denied in

part; Plaintiff’s motion to stay discovery (Doc. No. 29), will be denied; Plaintiff’s motion for

appointment of counsel (Doc. No. 29), will be denied without prejudice; Plaintiff’s motion for an

2
 Plaintiff’s motion for an extension of time to file his third motion to compel (Doc. No. 32), will
be denied as moot given that Plaintiff’s third motion to compel was filed and docketed.
                                                 12
extension of time to file a third motion to compel (Doc. No. 32), will be denied as moot;

Plaintiff’s third motion to compel (Doc. No. 34), will be denied; Plaintiff’s fourth motion to

compel (Doc. No. 41), will be denied as moot; and Plaintiff’s motion for an extension of the

discovery deadline (Doc. No. 39), and Defendants’ motion for an extension of the dispositive

motions deadline (Doc. No. 44), will be granted. The discovery deadline will be extended to

November 26, 2018 and the dispositive motions deadline will be extended to December 28,

2018. An appropriate Order follows.




                                                13
